Citation Nr: 0906789	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for low back strain 
with degenerative joint and disc disease, currently evaluated 
as 40 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran had service in the Maine Army National Guard from 
July 1965 to June 1987.  He had a period of active duty with 
the Army National Guard from February 1967 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the claims.  

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the hearing is of record.  The Veteran submitted 
additional evidence following his hearing, which was 
accompanied by a waiver of RO consideration.  The evidence 
will therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2008).

The issues of entitlement to an increased rating for low back 
strain with degenerative joint and disc disease and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence of record showing that the 
Veteran has tinnitus as a result of service.  




CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Certain enumerated disorders, such as other 
organic diseases of the nervous system, are presumed to have 
been incurred in service if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has tinnitus as a result of 
active service.  He reports serving as a sergeant of a heavy 
equipment platoon such that he was around bulldozers, 
backhoes, front-end loaders, and crushers.  The Veteran 
asserts that he had some earplugs, but most of the time, he 
would be able to hear the equipment.  He candidly admits that 
he does not remember when he began experiencing tinnitus.  
See April 2008 hearing transcript.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, tinnitus.  In 
fact, the Veteran consistently denied ear, nose or throat 
trouble, running ears, and hearing loss during periodic 
examinations, and no reference was made to tinnitus/ ringing 
ears.  See reports of medical history dated February 1967, 
June 1967, April 1968, January 1972, January 1977, and 
December 1978.  

The post-service medical evidence of record contains several 
complaints of ringing in the Veteran's ears from both VA and 
private medical providers.  

An August 2000 record from Dr. M.L. Friberg indicates that 
the Veteran reported an onset of ringing in his left ear and 
a plugged feeling seven months prior.  A May 2000 record from 
Dr. G.W. Stockwell reveals that the veteran reported a 
buzzing sound in his left ear.  In September 2000, Dr. 
Friberg reported that she believed the Veteran had displayed 
an example of a type of cochlear Meniere's as he had had a 
drop in hearing and an onset of ringing.  Dr. Friberg further 
reported that his hearing had improved over time, but the 
ringing had persisted, which was an example of cochlear 
damage and could represent the beginnings of small vessel 
disease from his diabetes and hypertension.  Dr. Friberg also 
reported that she had discussed noise damage with the Veteran 
since he had nerve deafness at 4,000 frequency, consistent 
with noise induced hearing loss.  She noted that the veteran 
used snowmobiles with a helmet but also went hunting, and 
that he drove a truck with his left ear to the window.  A 
September 2006 record from Northeast Hearing and Speech 
Center indicates that the Veteran reported longstanding 
tinnitus in the left ear and noise exposure to include heavy 
equipment and trucks.  

Records from the VA Medical Center (VAMC) in Togus reveal 
that the veteran again reported left-sided tinnitus in 
October 2004 and ringing in his ears in May 2005 and October 
2006.  See October 2004 ambulatory history and physical note; 
May 2005 TAP/triage nurse/Telecare note; October 2006 
Amb/Prov Soap note.  

The evidence of record does not support the Veteran's claim 
for service connection for tinnitus.  As an initial matter, 
there is no indication from his service treatment records 
that he complained of, or was treated for, tinnitus during 
service.  As such, there is no evidence of a chronic 
condition during service.  In addition, the earliest post-
service medical evidence of record that references left-sided 
tinnitus is dated August 2000, and the earliest post-service 
medical evidence of record that references bilateral tinnitus 
is dated May 2005.  These records are both dated more than 10 
years after the Veteran's discharge from National Guard 
service, and this large span of time does not support a 
finding that the Veteran has had continuity of symptomatology 
since service.  In fact, the Veteran reported that he could 
not remember when the onset of tinnitus began and the August 
2000 record from Dr. Friberg indicates that the Veteran 
reported an onset of ringing in his left ear seven months 
prior.  There is no evidence of tinnitus in either ear within 
one year of the Veteran's separation from service.  See 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no medical evidence to suggest that the 
Veteran's tinnitus is etiologically related to active 
service.  In fact, Dr. Friberg reported that the ringing the 
Veteran reported was an example of cochlear damage and could 
represent the beginnings of small vessel disease from his 
diabetes and hypertension.  Dr. Friberg also reported that 
the veteran had used snowmobiles with a helmet, hunted, and 
that he drove a truck with his left ear to the window.  In 
the absence of evidence establishing that the Veteran's 
tinnitus is a result of service, service connection is not 
warranted and the claim must be denied.  See 38 C.F.R. 
§ 3.303.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the December 2006 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See October 2006 letter.  This letter also 
informed the Veteran of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's service, private and VA treatment 
records have been obtained.  The Board acknowledges that the 
Veteran was not afforded a VA examination in conjunction with 
his claim for service connection for tinnitus.  It finds, 
however, that the evidence of record does not warrant 
obtaining an examination or an opinion since the Veteran 
acknowledges that he cannot remember when the onset of 
tinnitus was, has not alleged that tinnitus has been present 
since service, and there is no medical evidence indicating 
that tinnitus may be associated with service.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  

The Board also acknowledges that none of the medical records 
associated with the Veteran's claim for benefits from the 
Social Security Administration (SSA) have been associated 
with the claims folder.  While the Board is remanding the 
Veteran's other claims in order for the RO to obtain those 
records, it does not find that a remand is necessary in 
relation to the Veteran's claim for service connection for 
tinnitus because the Veteran has indicated that he is in 
receipt of SSA benefits as a result of his back.  See April 
2008 transcript.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for tinnitus is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

As an initial matter, review of the claims folder reveals 
that the Veteran is in receipt of SSA benefits, which he 
reports are the result of his back disability.  See October 
2006 Notice of Award; April 2008 transcript.  The medical and 
legal documents pertaining to this award have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the remaining 
claims on appeal cannot be foreclosed absent a review of 
those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  The claims, therefore, must be remanded to obtain 
these records.  38 C.F.R. § 3.159(c)(2) (2008).

The Veteran has not been afforded an appropriate VA 
examination to determine whether any of his service-connected 
disabilities (low back strain with degenerative joint and 
disc disease; major depressive disorder) prevent him from 
maintaining substantially gainful employment.  The Board 
acknowledges that in adjudicating the claim, the RO relied 
upon a December 2006 addendum to the September 2006 VA spine 
examination.  Fundamental fairness, however, warrants the 
scheduling of an examination specific to the Veteran's claim 
for a TDIU.  The Veteran should also be provided a 
contemporaneous VA examination to determine the current 
severity of his back disability.  Recent VA treatment records 
should also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the 
Togus VA Medical Center related to 
treatment for his back and depression, 
dated since February 2008.

2.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination in 
conjunction with his claim for a TDIU.  
The claims folder, to include a copy of 
this remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  All tests 
deemed necessary by the examiner are to 
be performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (i.e., low back strain with 
degenerative joint and disc disease; 
major depressive disorder), as opposed to 
any nonservice-connected disabilities and 
advancing age.

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the Veteran for a VA 
examination of his lumbar spine.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected low back 
strain with degenerative joint and disc 
disease.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

A rationale for any opinion expressed 
should be provided.  If the examiner is 
unable to offer the requested information 
without resort to speculation, the report 
should so state.

5.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, issue an updated supplemental 
statement of the case (SSOC) and give the 
Veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


